Opinion issued June 27, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00218-CV
____________

NGA VAN NGUYEN, Individually and CNL INVESTMENT & FINANCIAL
SERVICES, INC., Appellants

V.

DEAN WEST, CITY OF PASADENA, ET AL, Appellees



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-51265



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a judgment signed on January 28, 2002.  The notice of appeal was filed on February
27, 2002. 
	On May 13, 2002, the Court issued an order stating as follows:

This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000).  Each party or parties filing
a notice of appeal are required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.- Houston [1st Dist.] 1999, no pet.).  

	On May 14, 2002, the Court notified appellants that unless within 15
days of the date of the notice they made arrangements to pay for the record and
provided the Court with proof of payment, their appeal was subject to dismissal
for want of jurisdiction.
	To date, appellants have not paid the filing fee or shown the Court that
they have paid for the record or made arrangements to do so.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 5; 42.3(b). 
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.